Exhibit 10.2






EMPLOYMENT AGREEMENT


THIS AGREEMENT ("Agreement") made this 16th day of April, 2009, by and between
Teltronics, Inc., a Delaware corporation with its principal office
at 2150 Whitfield Industrial Way, Sarasota, Florida 34243 ("Company"), and
Duncan Anderson, an individual residing at 940 Contento Circle, Sarasota,
Florida 34232   ("Employee").


W I T N E S S E T H :
WHEREAS, Employee was previously employed as Managing Director of Teltronics
Europe since August 13, 2001 and that the Employee and the Company wish to
transfer him to Teltronics, Inc. with continuity of Employment; and
WHEREAS, the Company desires to obtain Employee's abilities and efforts in
contributing to the Company's growth and success; and
WHEREAS, Employee desires to accept employment with the Company and the Company
desires to employ the Employee.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto hereby agree
as follows:
1.           Term of Employment
(a)           Subject to the terms and conditions of this Agreement, the Company
hereby employs, and Employee hereby accepts employment with the Company for a
period of two (2) years commencing on the date of this Agreement which will be
renewable for an additional two (2) year period unless either Employee or

 
 

--------------------------------------------------------------------------------

 

Company sends notice of non-renewal to the other at least thirty (30) days prior
to the expiration date of the term or renewal term, unless the term or any
renewal term is earlier terminated as hereinafter provided.
(b)           Notwithstanding paragraph 1(a) above, this Agreement shall
terminate prior to the stated expiration date upon the occurrence of any of the
events described in paragraph 4(a) of this Agreement.
2.           Duties of Employee
(a)           During the term of this Agreement, Employee shall serve the
Company full time and devote to the Company his full and exclusive time,
attention and energies as Senior Vice President, Sales and Marketing of the
Company, with primary responsibility as part of the Company’s Senior Management
for all of the  management aspects of the Company's North American Sales and
worldwide Marketing (“Core Responsibilities”) and shall perform such other
duties relative to his employment and discharge such responsibilities as shall
be assigned to him by the Company, in a faithful manner and to the best of his
ability.  Employee agrees that during the term of this Agreement, he shall not
serve without prior written authorization as a director, officer, stockholder,
proprietor, employee, joint venture, consultant, investor, participant, or
otherwise, in any other business.  The foregoing shall not preclude the Employee
from devoting reasonable time to civic, cultural and charitable affairs.
(b)           The Board of Directors of the Company reserves to itself the right
from time to time to designate the officers of the Company and to assign the
duties and responsibilities of the employees and officers of the Company,
including without limitation, the office, if any, held by Employee.  In this
regard, the Board or Directors may from time to time assign additional duties to
Employee, and may from time to time assign to other employees or officers of the
Company duties now discharged by Employee provided, if the Company removes any
of Employee’s Core Responsibilities

 
 

--------------------------------------------------------------------------------

 

and Employee is not promoted, the such action shall be deemed a termination
under 4 (a) (iv).
3.           Compensation and Benefits
(a)           Subject to withholding and social security taxes and all other
required deductions, the compensation to be paid during the term of this
Agreement by the Company for the services performed by Employee shall be a
salary of $150,000 per annum, payable in equal bi-weekly equal instalments
("Salary"). Such compensation shall be reviewed with Employee annually and
adjustments shall be made to the compensation based on the Employee’s annual
performance review. In addition, Employee shall be eligible to participate in
any performance based incentive compensation plan which may be established by
the Company after Business Plans and Budgets are finalized under which incentive
compensation will be determined from the net income of the Company if mutually
acceptable results are attained by Employee.
In addition Employee will be eligible for a “Commission Plan” based on the sales
revenue of products sold in North America.
(b)           Employee shall be eligible for five weeks of vacation per year.
(c)           Employee shall be eligible to participate under and in accordance
with any and all health or medical benefit, 401(k) Savings Plan, and life
insurance plans which the Company now or hereafter may provide to its salaried
employees.  The plans currently provide for the following:
(i)           Health, dental, and flexible spending effective October 1, 2008
subject to any conditions and/or exclusions required by the insurer of the
benefits.
(ii)           Group life insurance policy death benefit effective October 1,
2008 of $50,000 at the cost of the Company with the option at Employee's cost

 
 

--------------------------------------------------------------------------------

 

to increase the benefit (subject to approval by the insurer) to an amount equal
to five (5) times Employee's Salary, not to exceed $500,000.
(iii)           Participation in the Company administered 401(k) Savings Plan
effective October 1, 2008.
(d)           The Company shall reimburse Employee for reasonable expenses,
including, without limitation, business travel and entertainment expenses.
(e)           Automobile allowance of four hundred dollars ($400.00) per month
($184.62 bi-weekly).
(g)           In addition to the above, Employee shall be eligible to receive
options covering 100,000 shares of the Company's common stock under, in
accordance with and subject to the terms of the Teltronics Incentive Stock
Option Plan, as amended from time to time in 2001 and may be considered for
additional options based on performance of the Employee.
4.           Termination
(a)           This Agreement and all rights of Employee under this Agreement
shall terminate upon any of the following events:
(i)           Resignation and/or discontinuance of services by the Employee
whether by death, mental or physical disability or otherwise;
(ii)           Notice of termination sent to the Employee by the Company at any
time for malfeasance, misconduct, wilful disobedience to the directives of the
Company, or failure to perform any of the terms and conditions of Sections 5, 6
and 7 of this Agreement; or
(iii)           Notice of termination sent to the Employee by the Company at any
time for failure to adequately perform, in the Company's judgment, the services,
duties and responsibilities assigned to Employee by the Company, whether or not
such failure is intentional.

 
 

--------------------------------------------------------------------------------

 
                    (iv)           Notice of termination sent to the Employee by
the Company at any time without cause.
(b)           In the event of termination under subparagraphs 4(a) (i) or 4(a)
(ii) and 4(a) (iii) of this Agreement, the compensation payable under paragraph
3(a) of this Agreement shall immediately cease and be pro-rated as of the date
of termination.  All other rights and benefits of Employee shall immediately
cease as of the date of termination.
(c)           In the event of termination under subparagraph 4(a) (iv) of this
Agreement, Employee shall continue to receive Salary payable under subparagraph
3(a) of this Agreement for a period of twelve (12) months paid bi-weekly.  The
Employer will also cover health insurance benefits for the Employee and his
family for a period of twelve (12) months. All other rights and benefits of
Employee shall immediately cease as of the date of termination.    The twelve
(12) month salary continuation described in this paragraph 4(c) is subject to
Employee’s agreement and representation to the Company that if Employee should
elect to resign, Employee shall provide not less than ninety (90) days prior
notice or notice mutually agreed upon by Employer and Employee if Employee
voluntarily resigns under Section 4 (a) (i) .
5.           Disclosure and Assignment of Intellectual Property
(a)           Employee agrees that any Intellectual Property (as hereinafter
defined) that he, alone or with others, may conceive, develop, make or perfect,
in whole or in part, during the term of this Agreement and with respect to
Intellectual Property arising out of Employee's employment hereunder for a
period of six (6) months after any termination of his employment, which relate
to the Company's business, or that he, alone or with others, may conceive,
develop, make or perfect, in whole or in part, in the performance of the duties
of his employment by the Company, shall be promptly and fully disclosed in
writing by the Employee to the Company.

 
 

--------------------------------------------------------------------------------

 
All of the right, title and interest in and to any Intellectual Property shall
be and hereby is assigned exclusively to the Company or its nominee regardless
of whether or not the conception, development, marketing or perfection of such
Intellectual Property involved the use of the Company's time, facilities or
materials and regardless of where such Intellectual Property may be conceived,
made or perfected, and shall become the sole property of the Company or its
nominee.  For purposes hereof, the term "Intellectual Property" shall mean
inventions, discoveries, ideas, concepts, systems, works, trade secrets,
know-how, intellectual property, software, software protocols, software
documentation, products, processes or improvements or modifications of current
products, processes or designs, or methods of software development, manufacture,
distribution, management or otherwise (whether or not covered by or able to be
covered by a patent or copyright) which relate to the business of the Company
and/or its affiliates.
(b)           The Employee agrees to execute and deliver all documents and do
all acts which the Company shall deem necessary or desirable to secure to the
Company or its nominee the entire right, title and interest in and to
applications for any United States and/or Foreign Letters Patent or Certificates
of Copyright Registration in the name of or for the benefit of the Company or,
in the discretion of the Company, in the Employee's name, which patents and
copyrights shall then be assigned by the Employee to the Company.  Any document
described above which is prepared and filed pursuant to this paragraph, shall be
so prepared and filed at the Company's expense.  Employee and the Company agree
that wherever and whenever possible, any such document shall be in the name of
and executed by the Company but if it is necessary for such document to be in
the name of and executed by the Employee and the Employee is unwilling or unable
to execute such document, the Employee hereby irrevocably appoints the President
of the Company, or his successor, as his attorney-in-fact, with authority to
execute for him and on his behalf, any and all assignments,

 
 

--------------------------------------------------------------------------------

 

patent or copyright applications, or other instruments and documents pursuant to
subparagraph 5(a) above.
(c)           The Company shall have no obligation to use, attempt to protect by
application for Letters Patent or Certificates of Copyright Registration or
promote any of the Intellectual Property; provided, however, that the Company,
in its sole discretion, may (in addition to the compensation described in
paragraph 3(f) above) reward the Employee for any especially meritorious
contributions in any manner it deems appropriate or may provide the Employee
with full or partial releases as to any subject matter contributed by the
Employee in which the Company is not interested.
6.           Covenant Not to Disclose Confidential Information
The Employee acknowledges that during the course of his employment with the
Company he has or will have access to and knowledge of certain information and
data which the Company considers confidential and that the release of such
information or data to unauthorized persons would be extremely detrimental to
the Company.  As a consequence, the Employee hereby agrees and acknowledges that
he owes a duty to the Company not to disclose, and agrees that without the prior
written consent of the Company he will not communicate, publish or disclose, to
any person anywhere or use, any Confidential Information (as hereinafter
defined).  The Employee will use his best efforts at all times to hold in
confidence and to safeguard any Confidential Information from falling into the
hands of any unauthorized person and, in particular will not permit any
Confidential Information to be read, duplicated or copied except as necessary to
perform his duties hereunder.  Any copies of Confidential Information authorized
hereunder shall also be Confidential Information.  The Employee will return to
the Company all Confidential Information in the Employee's possession or under
the Employee's control, when the duties of Employee no longer required the
Employee's possession thereof, or whenever the Company shall so request,

 
 

--------------------------------------------------------------------------------

 

and in any event will promptly return all such Confidential Information if the
Employee's relationship with the Company is terminated for any reason and will
not retain any copies thereof.  For purposes hereof, the term "Confidential
Information" shall mean any information or data used by or relating to the
Company and/or its affiliates that is not known generally to the industry in
which the Company and/or its affiliates are or may be engaged including, without
limitation, any and all trade secrets, confidential or proprietary data or
information relating to their business and products, price lists, customer
lists, processes, procedures or standards, know-how, manuals, business
strategies, records, drawings, specifications, designs, financial information,
or data which the Company advises the Employee should be treated as Confidential
Information.
7.           Non-Solicitation
Employee agrees that during his employment by the Company and for a period of
one (1) year after the termination of Employee's employment by the Company for
any reason, Employee will not directly or indirectly:
(a)           solicit or divert or attempt to solicit or divert the business of
any clients or customers or accounts, or potential clients, customers or
accounts, of the Company and/or its affiliates.
(b)           entice or induce or in any manner influence, or attempt to entice,
induce or in any manner influence, any person who is or shall be in the employ
of or providing services to the Company and/or its affiliates to leave such
employ or discontinue services to them for the purpose of engaging in a business
which may be in competition with their business.
In the event of a breach or threatened breach by Employee of the provisions of
this paragraph 7, the Company shall be entitled to specific performance of this
paragraph and an injunction restraining Employee from so soliciting customers,
clients, accounts, employees, funding sources or contractors of the Company.

 
 

--------------------------------------------------------------------------------

 
Nothing herein shall be construed as prohibiting the Company from pursuing any
other remedies available to the Company at law or in equity for such breach or
threatened breach, including recovery of damages from Employee.
8.           Notices
All notices by any party to the other party hereunder shall be in writing and
shall be deemed received when delivered personally, or sent by registered or
certified mail, return receipt requested, addressed to the other party as
follows, or at such other place as the other party may from time to time
designate by written notice:


If to the Company:               Attn:  President
Teltronics, Inc.
2150 Whitfield Industrial Way
Sarasota, Florida  34243


If to Employee:                     Duncan Anderson


9.           General
(a)           This Agreement shall constitute the entire agreement of Employee
and the Company as to subject matter of this Agreement and shall supersede any
and all prior agreements and understandings, whether oral or in writing.
(b)           This Agreement shall be binding upon Employee and the Company, and
shall be governed and construed in accordance with the laws of the State of
Florida.
(c)           The headings in this Agreement are included only for convenience
of reference and shall not affect the construction of this Agreement.
(d)           This Agreement may not be modified or amended orally or by course
of conduct, but rather may be modified or amended only by a writing duly
executed by each of Employee and the Company.

 
 

--------------------------------------------------------------------------------

 


(e)           This Agreement is an agreement for personal services and the
rights, obligations, duties and interest of Employee hereunder may not be sold,
transferred, assigned, pledged or hypothecated.
(f)           No waiver at any time of any provision of this Agreement shall be
deemed a waiver of any other provision of this Agreement at that time or a
waiver of that or any other provision at any other time.
(g)           The prevailing party in any litigation shall be entitled to
recover from the non prevailing party all of its fees and costs, including
attorneys fees and expects fees and costs through all phases of litigation
including collection, in addition to any other remedy.
IN WITNESS WHEREOF, the Employee and the Company have duly executed this
Agreement the day and year first above written.

 



   
Teltronics, Inc.
             
By:
/s/ Ewen R. Cameron
   
Ewen R. Cameron, President
             
By:
/s/ Duncan Anderson
   
Duncan Anderson, Employee

 
 
 
 



--------------------------------------------------------------------------------